Name: 2013/453/EU: Commission Implementing Decision of 11Ã September 2013 amending Implementing Decision 2013/443/EU concerning certain protective measures in relation to highly pathogenic avian influenza of the subtype H7N7 in Italy (notified under document C(2013) 5904) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  regions of EU Member States;  agricultural policy;  Europe
 Date Published: 2013-09-13

 13.9.2013 EN Official Journal of the European Union L 244/34 COMMISSION IMPLEMENTING DECISION of 11 September 2013 amending Implementing Decision 2013/443/EU concerning certain protective measures in relation to highly pathogenic avian influenza of the subtype H7N7 in Italy (notified under document C(2013) 5904) (Only the Italian text is authentic) (Text with EEA relevance) (2013/453/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Following the notification by Italy of an outbreak of highly pathogenic avian influenza of subtype H7N7 in a holding in the commune of Ostellato, in the province of Ferrara in the Region Emilia-Romagna on 15 August 2013, the Commission adopted Implementing Decision 2013/439/EU (3) that lays down provisions for protection and surveillance zones to be established around the outbreak. (2) Due to a second outbreak of the disease in the commune of Mordano, in the province of Bologna in the Region of Emilia-Romagna, the Commission adopted Implementing Decision 2013/443/EU (4), which adapted the borders of the protection and surveillance zones and established further restricted zones. These zones were defined in Parts A, B and C of the Annex to that Decision. The occurrence of further disease outbreaks makes it necessary to adapt the zones under restrictions as defined by Parts A, B and C of the Annex to Implementing Decision 2013/443/EU. (3) The Annex to Implementing Decision 2013/443/EU should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2013/443/EU is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 11 September 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision 2013/439/EU of 19 August 2013 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H7N7 in Italy (OJ L 223, 21.8.2013, p. 10). (4) Commission Implementing Decision 2013/443/EU of 27 August 2013 concerning certain protective measures in relation to highly pathogenic avian influenza of the subtype H7N7 in Italy including the establishment of further restricted zones and repealing Implementing Decision 2013/439/EU (OJ L 230, 29.8.2013, p. 20). ANNEX ANNEX PART A Protection zones as referred to in Article 1: ISO Country Code Member State Postal Code Name Date until applicable in accordance with Article 29 of Directive 2005/94/EC IT Italy Area comprising the municipalities of: 44020 Ostellato 17.9.2013 44015 Portomaggiore 40027 Mordano 29.9.2013 48010 Bagnara di Romagna 40026 Part of the territory of the municipality of Imola situated east of the state road 610 and north of the state road 9 'Via Emilia'. 48027 Part of the territory of the municipality of Solarolo situated north of the junction of highway A14 to Ravenna. 44012 Part of the territory of the municipality of Bondeno situated south of the state road 496 and west of the river Panaro. 26.9.2013 41034 Part of the territory of the municipality of Finale Emilia situated north of the state road 468, east of the provincial road 9 and west of the river Panaro. PART B Surveillance zones as referred to in Article 1: ISO Country Code Member State Postal Code Name Date until applicable in accordance with Article 31 of Directive 2005/94/EC IT Italy Area comprising the municipalities of: 44011 Argenta 26.9.2013 44022 Comacchio 44020 Masi Torello 44027 Migliarino 44020 Migliaro 44020 Ostellato 44015 Portomaggiore 44039 Tresigallo 44123 Part of the territory of the municipality of Ferrara situated east of the state road 15 'Via Pomposa' and the provincial road 'Via Ponte Assa'. 48010 Bagnara di Romagna 8.10.2013 48014 Castelbolognese 40023 Castelguelfo 48017 Conselice 48010 Cotignola 48018 Faenza 40026 Imola 48022 Lugo 48024 Massalombarda 40059 Medicina 40027 Mordano 48020 SantAgata sul Santerno 48027 Solarolo 44012 Bondeno 5.10.2013 41034 Finale Emilia 44043 Mirabello 44047 SantAgostino 44042 Cento 40014 Part of the territory of the municipality of Crevalcore situated north of via Provanone and east of the provincial road 9 via Provane. 41037 Part of the territory of the municipality of Mirandola situated east of the railways Modena  Verona. 41038 Part of the territory of the municipality of San Felice sul Panaro situated east of the railways Modena  Verona. 46028 Part of the territory of the municipality of Sermide situated south of the provincial road 35 via Pole and west of the provincial road 37. 46022 Part of the territory of the municipality of Felonica situated south of the provincial road 35 via Pole. PART C Further restricted zones as referred to in Article 1: ISO Country Code Member State Postal Code Name Date until the measures are applicable IT Italy Area comprising the municipalities of: 48011 Alfonsine 24.9.2013 29002 Ariano nel Polesine 39002 Bagnacavallo 38002 Berra 40003 Bertinoro 39004 Brisighella 39005 Casola Valsenio 40005 Castrocaro Terme e Terra del Sole 39007 Cervia 40007 Cesena 40008 Cesenatico 38005 Codigoro 29017 Corbola 40011 Dovadola 40013 Forlimpopoli 40012 ForlÃ ¬ 39011 Fusignano 40015 Gambettola 40016 Gatteo 38025 Goro 38010 Jolanda di Savoia 38011 Lagosanto 40018 Longiano 38013 Massa Fiscaglia 40019 Meldola 38014 Mesola 40022 Modigliana 29034 Papozze 29039 Porto Tolle 29052 Porto Viro 40032 Predappio 39014 Ravenna 39015 Riolo Terme 39016 Russi 40041 San Mauro Pascoli 40045 Savignano sul Rubicone 29046 Taglio di Po